In re application of							:
Jianping Zhao et al.							:		
Serial No. 17/327,437							:	DECISION ON
Filed:	May 21, 2021	 						:	PETITION
For:  HARD MASK DEPOSITION USING DIRECT CURRENT 		:
SUPERIMPOSED RADIO FREQUENCY PLASMA				:

This is a decision on the petition filed on July 13, 2022 to request to withdraw the restriction requirement made final in the Office Action of April 07, 2022. This Petition is being treated as a Petition under 37 CFR 1.144.

A Requirement for Restriction was mailed on September 09, 2021 that set forth a restriction requirement between the inventions drawn to a method (Group I) and an apparatus (Group II). The restriction requirement further included an election of species for the following: (A) method of forming the carbon-based ions, (B) hydrocarbon precursor gas, and (C) configuration of supplying RF and DC energy. The Applicant elected Group I without traverse and species A2, B1, and C1 with traverse in the response filed on October 27, 2021. A Non-final Office Action was mailed on April 07, 2022 that withdrew the election of species for species A and B but maintained the election of species for specie C and made this requirement final. The present petition was timely filed on July 13, 2022 requesting withdrawal of the election of species requirement for specie C.

The petition argues that the election of species based on the configuration of supplying RF and DC energy should be withdrawn because the Office has not established a serious search or examination burden. Specifically, it is argued (1) that no separate status in the art or different classification has been identified by the Office, (2) the Office has not asserted that the features of the identified species are recognized divergent subject matter, and (3) that the field of search is likely the same for all identified species. 

As set forth in MPEP 808.02, a serious burden can be established both showing one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The 



indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

The Restriction Requirement set forth that the C species are directed to the divergent configurations of supplying RF and DC energy. The restriction further specifically defined each of the C1-C4 species to demonstrate that the individual species are directed to divergent subject matter. Specifically, the restriction identified the following divergent C species:
C1 — wherein the RF energy and DC energy are supplied to the same electrode, and the RF electrode is an upper electrode disposed over the substrate and the DC power applies DC voltage to the upper electrode, as in Fig.1.
C2 — wherein the RF energy and DC energy are supplied to the same electrode, and the RF electrode is the substrate holder and the DC power applies DC voltage to the substrate holder, as in Fig.4.
C3 — wherein the RF energy and DC energy are supplied to different electrodes, the RF electrode is an upper electrode disposed over the substrate holder, and the DC power source applies voltage to the substrate holder, as in Fig. 3.
C4 — wherein the RF energy and DC energy are supplied to different electrodes, the RF power is supplied to the RF electrode and the DC power is supplied to the wall of the chamber, as in and Fig. 2.

Thus, it is deemed that the Office has set forth that a serious burden exists based on recognized divergent subject matter. See MPEP 808.02(B).

Further, the Restriction Requirement set forth that there would be a search and/or examination burden for the patentably distinct species by generically stating that the following reasons apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In response to the traversal of the election of species requirement filed on October 27, 2021, the Non-final Office Action stated that “the different configurations for the electrodes require different process considerations and would require different fields of search and search strategies.” The petition argues that traversal by opining that “Applicant respectfully disagrees and submits that any difference in fields of search or search strategies would not qualify as a serious burden.” This argument is not persuasive because clearly the different configurations set forth in the individual C species would require distinct search strategies and search queries in order to identify the most relevant prior art. See MPEP 808.02(C). 




For the above reasons, this petition is DENIED. Upon the mailing of this decision, this application will be forwarded to the examiner for consideration of the amendment and remarks submitted on July 07, 2022.



/ALEXA D NECKEL/Director, Art Unit 1700                                                                                                                                                                                                        
______________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

Slater Matsil, LLP/TEL17950 Preston Rd.Suite 1000Dallas TX 75252